Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered February 27, 2008 in an action for, inter alia, a permanent injunction. The order granted plaintiffs’ motions for attorneys’ fees.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, PJ, Hurlbutt, Lunn, Green and Gorski, JJ.